COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                      01-15-00197-CV
Style:                             Leticia B. Loya
                                   v. Vitol, Inc., Michael Metz, and Antonio Maarraoui
Date motion filed*:                April 1, 2015
Type of motion:                    Unopposed first motion to extend time for filing appellant’s brief
Party filing motion:               Appellant
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                          Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (moot)
                   Other: _____________________________________
          Appellant filed her motion to extend time to file appellant’s brief before the court reporter’s record was filed and
          the appellate record was complete. See TEX. R. APP. P. 34.1. Accordingly, appellant’s motion is dismissed as
          moot. See TEX. R. APP. P. 38.6(a).
          Because the court reporter’s record was filed with this Court on April 10, 2015, appellant’s brief is due to be filed
          by May 11, 2015. See TEX. R. APP. P. 4.1, 38.6(a).



Judge’s signature: /s/ Terry Jennings
                                                           Acting for the Court

Panel consists of       ____________________________________________

Date: April 16, 2015